     Case 2:12-cr-00330-WBS-EFB Document 232 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Nos. 2:12-cr-330-WBS-EFB P
                                                            2:19-cv-0059-WBS-EFB
12                      Respondent,
                                                       ORDER
13          v.
14   DIANNA WOODS,
15                      Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Respondent has filed

23   objections to the findings and recommendations.1

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26
            1
              Although it appears from the file that movant’s copy of the findings and
27   recommendations was returned, movant was properly served. It is the party’s responsibility to
     keep the court apprised of a current address at all times. Pursuant to Local Rule 182(f), service of
28   documents at the record address of the party is fully effective.
                                                       1
     Case 2:12-cr-00330-WBS-EFB Document 232 Filed 06/17/20 Page 2 of 2

 1   court finds the findings and recommendations to be supported by the record and by proper

 2   analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed April 29, 2020, are adopted, as modified at

 5   3:17-19, by removing the word “not” so that it reads, “Nor does the movant show how she was

 6   actually prejudiced by this oversight insofar as the signatures were ultimately brought counsel’s

 7   attention.”;

 8           2. The government’s motion to dismiss (ECF No. 224) is GRANTED and all of movant’s

 9   claims, other than those related to ineffective assistance of counsel, are DISMISSED as

10   procedurally barred;

11           3. Movant’s ineffective assistance of counsel claims are DENIED on their merits for the

12   reasons specified in the magistrate judge’s findings and recommendations;

13           4. Movant’s motion to vacate, set aside or correct her sentence pursuant to 28 U.S.C.

14   § 2255 (ECF No. 218) is DENIED in its entirety;

15           5. The Clerk is directed to close the companion civil case, No. 2:19-cv-0059-WBS-EFB;

16   and

17           6. The Clerk is directed to enter judgment accordingly.

18   Dated: June 16, 2020

19

20
21

22

23

24

25

26
27

28
                                                     2
